FILED
                            NOT FOR PUBLICATION                               MAR 20 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10418

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00437-JAT

  v.
                                                  MEMORANDUM *
JOSE MANUEL OSUA-MADRICALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jose Manuel Osua-Madricales appeals from the 45-month sentence imposed

following his guilty-plea conviction for reentry of a removed alien, in violation of

8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Osua-

Madricales’ counsel has filed a brief stating that there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief has been filed. We ordered counsel for both parties to submit supplemental

letter briefs to the court addressing whether, in light of this court’s recent decision

in Reina-Rodriguez v. United States, 655 F.3d 1182 (9th Cir. 2011), the district

court properly applied a 16-level sentencing enhancement based on defendant’s

2003 conviction under Arizona Revised Statute § 13-3407.

      We decline the government’s request to take judicial notice of documents

that are not part of the district court record. See id. at 1193. We remand to the

district court so that the district court can apply a modified categorical approach in

determining whether Osua-Madricales was necessarily convicted of a drug

trafficking offense with respect to his conviction under Arizona Revised Statute

§ 13-3407. See Shepard v. United States, 544 U.S. 13, 16 (2005); Taylor v. United

States, 495 U.S. 575, 602 (1990).

      The motion of Alex D. Gonzalez, 2340 W. Ray Road, Suite 1, Chandler, AZ

85224, to withdraw as counsel is GRANTED. The district court is instructed to

appoint new counsel.

      VACATED and REMANDED.




                                            2                                     10-10418